USCA1 Opinion

	




          December 8, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________        No. 94-1484                                   YURI M. ROTHMAN,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                        Cyr, Boudin and Stahl, Circuit Judges.                                               ______________                                 ____________________            Yuri M. Rothman on brief pro se.            _______________            Donald K.  Stern, United  States Attorney,  Charlene A.  Stawicki,            ________________                            _____________________        Special Assistant  United States Attorney,  Donna McCarthy,  Assistant                                                    ______________        Regional  Counsel,  United  States  Department  of  Health  and  Human        Services,  Randolph  W.  Gaines,   Acting  Chief  Counsel  for  Social                   ____________________        Security,  John  M.   Sacchetti,  Chief,   Retirement  Survivors   and                   ____________________        Supplemental  Assistance  Litigation  Branch,  and  Mark  S.  Ledford,                                                            _________________        Attorney, United States  Department of Health  and Human Services,  on        brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.   Claimant  Yuri Rothman seeks  to challenge                 __________            various    administrative   determinations    regarding   his            entitlement to  Social Security disability  benefits.   Given            the cryptic  nature of  his  submissions, both  below and  on            appeal,  the  precise issues  being  raised  are not  readily            decipherable.   To  the  extent claimant  is challenging  the            finding,  reached by the Administrative  Law Judge (ALJ) in a            1990 decision,  that  he was  not disabled  between 1979  and            1984,  this   claim  was  properly  dismissed   for  lack  of            jurisdiction.   The  Appeals  Council rejected  his  untimely            request for review  of the ALJ's decision after  finding that            he had failed to establish the requisite good cause.   As has            been  widely held, such a dismissal is not a "final decision"            for  the purposes  of  42 U.S.C.    405(g)  and  thus is  not            reviewable  in federal court.  See,  e.g., Bacon v. Sullivan,                                           ___   ____  _____    ________            969 F.2d 1517, 1519-21 (3d Cir. 1992) (citing cases).                 To the extent claimant  is challenging the ALJ's finding            that  he  was   ineligible  for  disability   benefits  after            September 1984 due to  the earlier expiration of  his insured            status,  his  claim was  subject  to  dismissal  on the  same            ground.   The district  court, in  dismissing this  claim for            lack of jurisdiction, did so without prejudice--apparently in            the belief that it was  the subject of pending administrative            action.  The record reveals, however, that the  ALJ addressed            this matter in his  1990 decision.  Since the  government has                                         -3-            not expressed any concern on the point, we leave the judgment            as  it stands  and mention  the matter  only for  purposes of            clarity.                 Finally, claimant challenges  the determination that  he            received,  and  was  obligated  to  repay,  some  $24,000  in            benefits that were "overpaid."  To the extent he is disputing            the  existence and  amount  of such  overpayment, this  claim            arguably was subject to dismissal with prejudice as well; the            record  reveals that  the ALJ  addressed these matters  in an            intervening 1993 decision from which claimant filed no appeal            (a  decision which  neither party  apparently brought  to the            attention  of the district court).   In any  event, given the            Secretary's  recent  decision  to  waive  repayment  of  such            benefits, this matter is now moot.                 The  judgment is  affirmed.   The  motion to  supplement                 ________________________________________________________            record is allowed.            __________________                                         -4-